— Appeal by defendant from a judgment of the Supreme Court, Kings County (Held, J.), rendered November 12, 1976, convicting him of robbery in the first degree (four counts), upon a jury verdict, and imposing sentence. Judgment modified, on the law, by vacating the sentence imposed. As so modified, judgment affirmed and case remitted to Criminal Term for resentencing in accordance herewith. Although defendant was convicted of robbery in the first degree upon four separate counts, the sentencing court erred in failing to distinguish between the counts and to pronounce sentence on each count (see CPL 380.20; People v Williams, 67 AD2d 265, affd 50 NY2d 996). Gibbons, J. P., Weinstein, Thompson and Rubin, JJ., concur.